Opinion issued May 12, 2022




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-22-00095-CV
                             ———————————
                     IN RE EKAETTE EKANDEM, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Ekaette Ekandem, has filed a petition for writ of mandamus (1)

asserting that the associate judge has not ruled upon a special exception filed by

Relator and (2) requesting that our Court compel the presiding judge of the trial court
to hold a de novo hearing regarding Relator’s special exception.1 We deny the

petition. Relator’s motion for an emergency stay is dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Landau, Guerra, and Farris.




1
      The underlying case is In the Interest of B.K.B., A Minor Child, cause number 2016-
      55963, pending in the 310th District Court of Harris County, Texas, the Honorable
      Sonya L. Heath presiding.
                                           2